Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claim(s)1, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hans (US 20120038605) in view of Huang (US 20210074213).

Regarding claims 1:
Hans (US 20120038605) discloses a pixel of an organic light emitting diode (OLED) display device (see Fig.2-3, and 10-11), the pixel comprising:
 a first transistor (M1) including a gate electrode coupled to a first node (N1), a first terminal coupled to a line of a first power supply voltage (ELVDD), and a second terminal (See Fig. 3) (see, [0048-0054]);   
a second transistor (M7) including a gate receiving a first scan signal (Sn-6), a first terminal coupled (electrically couple) to a line of an initialization voltage (Vint), and a second terminal coupled (electrically coupled) to the first node (N1 (See Fig. 3) (see, [0048-0054]); 
a third transistor (M4, Fig.3) including a gate receiving scan signal (Sn), a first terminal coupled to the line of the initialization voltage (Vint, see Fig. 3), and a second terminal coupled to an anode of an organic light emitting diode (OLED) (See Fig. 3) (see, [0048-0054]); 
 a fourth transistor (M6) including a gate receiving a second scan signal (Sn-3), a first terminal coupled to a line of a reference voltage (i.e.Vref), and a second terminal coupled to a second node (N2) (See Fig. 3) (see, [0048-0054]); 
a fifth transistor (M5, Fig. 3) including a gate receiving the second scan signal (Sn-3), a first terminal coupled to the second terminal of the first transistor (M1), and a second terminal coupled to the first node (N1 (see Fig. 3)  (See Fig. 3) (see, [0048-0054]); 
a sixth transistor (e.g. M2) including a gate receiving a third scan signal (e.g. Sn), a first terminal coupled to a data line (Dm), and a second terminal coupled to the second node (N2) (see Fig. 3) (See Fig. 3) (see, [0048-0054]); 
a seventh transistor (M8) including a gate receiving an emission signal (E1n), a first terminal coupled (electrically coupled) to the second terminal of the first transistor (M1), and a second terminal coupled to the anode of the organic light emitting diode (See Fig. 3) (see, [0048-0054]); 
a first capacitor (C1) including a first electrode coupled to the line of the first power supply voltage (ELVDD) and a second electrode coupled to the second node (N2) (See Fig. 3) (see, [0048-0054]); 
 a second capacitor (C2) including a first electrode coupled to the second node (N2) and a second electrode coupled to the first node (see Fig. 3); and the organic light emitting diode (OLED) including the anode and a cathode coupled to a line of a second power supply voltage (ELVSS) (see Fig. 3) (See Fig. 3) (see, [0048-0054]); 
Note that Hans (US 20120038605) discloses a second transistor (M7) including a gate receiving a first scan signal (Sn-6), a third transistor (M4, Fig.3).
However, Hans does not specifically disclose the second transistor and the third transistor receiving the same scan signal.
Huang (US 20210074213) discloses for second and third transistor gate electrode corresponding to same scan signal (i.e. Reset for T7 and T1) (see Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hans with the teaching of Huang, thereby providing a high efficient OLED display device.

Regarding claim 17: 
Hans (US 20120038605) discloses a pixel of an organic light emitting diode (OLED) display device (see Fig.3), the pixel comprising:
 a first transistor (M1) including a gate electrode coupled to a first node (N1), a first terminal coupled to a line of a first power supply voltage (ELVDD), and a second terminal (See Fig. 3) (see, [0048-0054]); 
a second transistor (M7) including a gate receiving a first scan signal (Sn-6), a first terminal coupled (electrically couple) to a line of an initialization voltage (Vint), and a second terminal coupled (electrically coupled) to the first node (N1) (See Fig. 3) (see, [0048-0054]);  
a third transistor (M4, Fig.3) including a gate receiving a signal, a first terminal coupled to the line of the initialization voltage (Vint, see Fig. 3), and a second terminal coupled to an anode of an organic light emitting diode (OLED) (See Fig. 3) (see, [0048-0054]); 
a fourth transistor (M6) including a gate receiving a second scan signal (Sn-3), a first terminal coupled to a line of a reference voltage (i.e.Vref), and a second terminal coupled to a second node (N2)  (See Fig. 3) (see, [0048-0054]); 
a fifth transistor (M5, Fig. 3) including a gate receiving the second scan signal (Sn-3), a first terminal coupled to the second terminal of the first transistor (M1), and a second terminal coupled to the first node (N1 (see Fig. 3)  (See Fig. 3) (see, [0048-0054]); 
a sixth transistor (e.g. M2) including a gate receiving a third scan signal (e.g. sn), a first terminal coupled to a data line (Dm), and a second terminal coupled to the second node (N2)  (See Fig. 3) (see, [0048-0054]); 
a seventh transistor (M8) including a gate receiving an emission signal (E1n), a first terminal coupled (electrically coupled) to the second terminal of the first transistor (M1), and a second terminal coupled to the anode of the organic light emitting diode (See Fig. 3) (see, [0048-0054]); 
a first capacitor (C1) including a first electrode coupled to the line of the first power supply voltage (ELVDD) and a second electrode coupled to the second node (N2) (See Fig. 3) (see, [0048-0054]); 
a second capacitor (C2) including a first electrode coupled to the second node (N2) and a second electrode coupled to the first node (see Fig. 3); and the organic light emitting diode (OLED) including the anode and a cathode coupled to a line of a second power supply voltage (ELVSS)  (See Fig. 3) (see, [0048-0054]); 
Note that Hans (US 20120038605) discloses a second transistor (M7) including a gate receiving a first scan signal (Sn-6), a third transistor (M4, Fig.3).
However, Hans does not specifically disclose the third transistor receiving the fourth scan signal.
Huang (US 20210074213) discloses for third transistor (T1) gate electrode corresponding to fourth scan signal (i.e. Reset T1) (see Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hans with the teaching of Huang, thereby providing a efficient OLED display device.
Regarding claim 20:
Han discloses a light emitting diode (OLED) display device comprising: 
a display panel including a plurality of pixels (see [00381], Fig. 2);
 a data driver (120) configured to provide data signals to the plurality of pixels [00381]; a scan driver (110) configured to provide a first scan signal ((Sn-6)), a second scan signal [Sn-3], and a third scan signal (Sn) to the plurality of pixels [0045-0047]; an emission driver (emission En from scan driver 110, see Fig. 2) configured to provide an emission signal to the plurality of pixels ([0044-0047]); and 
a controller (timing controller 150) configured to control the data driver (see Fig. 2), the scan driver, and the emission driver, wherein each of the plurality of pixels includes: 
a first transistor (M1) including a gate electrode coupled to a first node (N1), a first terminal coupled to a line of a first power supply voltage (ELVDD), and a second terminal (See Fig. 3) (see, [0048-0054]);  
a second transistor (M7) including a gate receiving a first scan signal (Sn-6), a first terminal coupled (electrically couple) to a line of an initialization voltage (Vint), and a second terminal coupled (electrically coupled) to the first node (N1 (See Fig. 3) (see, [0048-0054]); 
a third transistor (M4, Fig.3) including a gate receiving scan signal (Sn), a first terminal coupled to the line of the initialization voltage (Vint, see Fig. 3), and a second terminal coupled to an anode of an organic light emitting diode (OLED) (See Fig. 3) (see, [0048-0054]); 
 a fourth transistor (M6) including a gate receiving a second scan signal (Sn-3), a first terminal coupled to a line of a reference voltage (i.e.Vref), and a second terminal coupled to a second node (N2) (See Fig. 3) (see, [0048-0054]); 
a fifth transistor (M5, Fig. 3) including a gate receiving the second scan signal (Sn-3), a first terminal coupled to the second terminal of the first transistor (M1), and a second terminal coupled to the first node (N1 (see Fig. 3)  (See Fig. 3) (see, [0048-0054]); 
a sixth transistor (e.g. M2) including a gate receiving a third scan signal (e.g. Sn), a first terminal coupled to a data line (Dm), and a second terminal coupled to the second node (N2) (see Fig. 3) (See Fig. 3) (see, [0048-0054]); 
a seventh transistor (M8) including a gate receiving an emission signal (E1n), a first terminal coupled (electrically coupled) to the second terminal of the first transistor (M1), and a second terminal coupled to the anode of the organic light emitting diode (See Fig. 3) (see, [0048-0054]); 
a first capacitor (C1) including a first electrode coupled to the line of the first power supply voltage (ELVDD) and a second electrode coupled to the second node (N2) (See Fig. 3) (see, [0048-0054]); 
 a second capacitor (C2) including a first electrode coupled to the second node (N2) and a second electrode coupled to the first node (see Fig. 3); and the organic light emitting diode (OLED) including the anode and a cathode coupled to a line of a second power supply voltage (ELVSS) (see Fig. 3) (See Fig. 3) (see, [0048-0054]); 
Note that Hans (US 20120038605) discloses a second transistor (M7) including a gate receiving a first scan signal (Sn-6), a third transistor (M4, Fig.3).
However, Hans does not specifically disclose the second transistor  and the third transistor  receiving the same scan signal.
Huang (US 20210074213) discloses for second and third transistor gate electrode corresponding to same scan signal (i.e. Reset for T7 and T1) (see Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hans with the teaching of Huang, thereby providing a high efficient OLED display device.


2.	Claim(s) 2 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hans (US 20120038605) in view of Huang (US 20210074213) and further in view of Hwang (US 20140111563).

Regarding claims 2 and 18:
Note that Hans in view of Hwang (’4213) does not specifically discloses wherein the first   and seventh transistors are 5transistors, and wherein the second, third, fourth, fifth, and sixth transistors are NMOS transistors.  
Hans in view of Hwang (US 20210074213, Hwang’4213)  and further in view of  Hwang  (US 20140111563, Hwang ‘1563) discloses wherein the first (T1)  and seventh transistors (M8)  are PMOS 5transistors ([0140]), and wherein the second, third, fourth, fifth, and sixth transistors are NMOS transistors (Hwang discloses at least one transistor of the pixel in (Fig. 4) may be an N channel electric field effect transistor NMOS , see [0140],   transistors of the pixel of FIG. 4 may be P channel electric field effect transistors (PMOS), but it is not so restricted. Thus, at least one transistor may be an N channel electric field effect transistor NMOS. The gate-on voltage for turning on the PMOS transistors of FIG. 4 is a logic low level voltage, and the gate-off voltage for turning off the PMOS transistors is a logic high level voltage. In case of the NMOS transistor, the gate-on voltage and the gate-off voltage are opposite to those of the PMOS transistor, see Hwang (US 20140111563) [0140]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hans with the teaching of Huang ‘4213, and Hwang ‘1563, thereby providing an high efficient data transmission in OLED display device.
 	 Regarding claim 19:
Han in view of Hwang’4213 discloses wherein the fourth scan signal (Reset for T1) is an inverted version of the first scan signal (i.e. Reset for T7) (see Fig. 6). Same motivation as applied to claim 1.
 
Allowable subject matter
3.	Claims 3-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3:
The closest art of record singly or in combination fails to teach or suggest the limitations “a threshold voltage compensation period in which a threshold voltage of the first transistor is compensated; a data writing period in which a data voltage of the data line is applied to the second node; and an emission period in which the organic light emitting diode emits light” (see Applicant’s disclosure [0063] and Fig. 5).
 
Regarding claim 10: 
 The closest art of record singly or in combination fails to teach or suggest the limitations “an eighth transistor (M8, Fig. 11) including a gate receiving a fourth scan signal (Scan4), a first terminal receiving the emission signal (En), and a second terminal coupled to the second terminal of the first transistor (see Applicant’s disclosure in Fig. 11). 
Pertinent art of record 
Pertinent art of record Park (US 20160365035) and Choi (US 20080211397) , Jeong (US 20120147060) discloses OLED display device.
Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692